DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
2.	Applicant’s arguments, see pgs. 8-13, with respect to the allowance of the current application has been fully considered but are not persuasive at this time.

Pertaining to the Applicant’s arguments, pg. 8-13, regarding the newly presented claim amendments to at least independent claim 1 and newly added independent claim 12:
Claim 1 as newly amended raise new matter issues under 35 U.S.C. 112(a) at least because the Applicant’s specification does not disclose the newly amended last two lines. Newly added independent claim 12 is allowed.
All claims depending on claim 1 incorporate the same issues by dependency.

Claim Objections
3.	Claim 5 is objected to because of the following informalities:

4.	Claim 5 recites in lines 3-4 “the plurality of wirings of the plurality of wiring layers extend in the first direction between the display unit and the pad unit” which should be changed along the lines of:
a portion of the plurality of wirings of the plurality of wiring layers extend in the first direction between the display unit and the pad unit” or
“the plurality of wirings of the plurality of wiring layers extend 
	The current claim depends on claim 1 which recites “a plurality of wiring layers on the substrate to couple the display unit to the pad unit, each of the plurality of wiring layers comprising a plurality of wirings”, and see Applicant’s Fig. 1 portions of the plurality of wirings of elements 410 do not extend in the first direction. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites in lines 21-22, or the last two lines, “each of the plurality of support protrusions being apart from the encapsulating member in a second direction perpendicular to the first direction”.
See Applicant’s Figs. 1, 3, 5E-F, “Labeled Applicant’s Fig. 1 & Fig. 3” below, and [0048] “the protrusion unit 500 supports a mask M during a deposition process for forming a thin film encapsulating layer 300”, [0062] “a boundary of the thin film encapsulating layer 300 on the pad unit-side deposited through an opening of the mask M is formed on the protrusion unit 500” - each of the plurality of support protrusions contact the encapsulating member.

    PNG
    media_image1.png
    895
    1727
    media_image1.png
    Greyscale

Therefore, the quoted claim limitations of the current claim are not supported by the specification and fail to comply with the written description requirement.
All claims depending on claim 1 incorporate the same issues.





Allowable Subject Matter

7.	Claims 4, 8, and 12 are allowed.

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

8.	Claim 4, “the protrusion unit comprises a plurality of support protrusions and a support base supporting the plurality of support protrusions, the display unit further comprising: a pixel electrode coupled to the drain electrode; an opposite electrode facing the pixel electrode; a light-emitting layer between the pixel electrode and the opposite electrode; a planarization layer between the drain electrode and the pixel electrode; and a pixel defining layer partitioning a region of the light-emitting layer between the pixel electrode and the opposite electrode, wherein the support base comprises a same material and is at a same layer as the planarization layer, and the support protrusion comprises a same material and is at a same layer as the pixel defining layer” – as instantly claimed and in combination with the additionally claimed limitations. 
	
9.	Claim 8, “the plurality of support protrusions do not overlap the plurality of wirings of the uppermost wiring layer of the wiring unit” – as instantly claimed and in combination with the additionally claimed limitations. 

Claim 12, “a wiring comprised in the second wiring layer overlaps with a plurality of corresponding wirings comprised in the first wiring layer in a thickness direction of the display apparatus” – as instantly claimed and in combination with the additionally claimed limitations.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818